                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN

Democratic National Committee and
Democratic Party of Wisconsin,
              Plaintiffs,
       v.
Marge Bostelmann, Julie M. Glancey,
Ann S. Jacobs, Dean Knudson, Robert F.      Case No. 3:20-cv-249-wmc
Spindell, Jr., and Mark L. Thomsen, in      (consolidated with Case Nos.
their official capacities as Wisconsin      3:20-cv-278-wmc and
Elections Commissioners,                    3:20-cv-284-wmc)
              Defendants,
       and
Republican National Committee and
Republican Party of Wisconsin,
       Intervenor-Defendants.

Sylvia Gear, Malekeh K. Hakami,
Patricia     Ginter,    Claire   Whelan,
Wisconsin      Alliance     for  Retired
Americans, League of Women Voters of
Wisconsin,
              Plaintiffs,
        v.
Dean Knudson, Julie M. Glancey,
Robert F. Spindell, Jr., Mark L.            Case No. 3:20-cv-278-wmc
Thomsen, Ann S. Jacobs, Marge               (consolidated with Case Nos.
Bostelmann, in their official capacity as   3:20-cv-249-wmc and
members of the Wisconsin Elections          3:20-cv-284-wmc)
Commission, Meagan Wolfe, in her
official capacity as the Administrator of
the Wisconsin Elections Commission,
              Defendants,
        and
Republican National Committee and
Republican Party of Wisconsin,
              Intervenor-Defendants.
Reverend Greg Lewis, Souls To The
Polls, Voces De La Frontera, Black
Leaders Organizing For Communities,
American Federation Of Teachers Local,
212, AFL-CIO, SEIU Wisconsin State
Council, And League Of Women Voters
Of Wisconsin,
             Plaintiffs,
       v.
Dean Knudson, Julie M. Glancey,
                                                              Case No. 3:20-cv-284-wmc
Robert F. Spindell, Jr., Mark L.
                                                              (consolidated with Case Nos.
Thomsen, Ann S. Jacobs, Marge
                                                              3:20-cv-249-wmc and
Bostelmann, in their official capacity as
                                                              3:20-cv-278-wmc)
members of the Wisconsin Election
Commission, Meagan Wolfe, In Her
Official Capacity As The Administrator
of the Wisconsin Elections Commission,
                 Defendants,
     and
Republican National Committee and
Republican Party of Wisconsin,
            Intervenor-Defendants.

                              THE WISCONSIN LEGISLATURE’S
                              EMERGENCY NOTICE OF APPEAL


         Notice is hereby given that the Wisconsin Legislature (“Legislature”) appeals

on an emergency basis to the United States Court of Appeals for the Seventh Circuit

from the Order Granting A Preliminary Injunction in each of the consolidated cases,

Dkt.170,* with the court’s separate order at Dkt.171, entered on April 2, 2020; the

Opinion And Order Denying The Legislature’s Motion To Intervene in Democratic

National Committee v. Bostelmann (DNC), Dkt.85, entered on March 28, 2020; and


  *   All citations to “Dkt.” refer to the district-court docket in DNC, No. 3:20-cv-249.


                                                   -2-
the Opinion And Order Denying The Legislature’s Renewed Motion To Intervene in

DNC and Motions To Intervene in Gear v. Knudson and Lewis v. Knudson, Dkt.163,

entered on April 1, 2020. The district court consolidated DNC, Gear, and Lewis, for

all purposes in an order on March 28, 2020. Dkt.86.

      The Legislature intends to imminently file an emergency motion with the

Seventh Circuit to stay the preliminary injunction pending appeal; accordingly, the

Legislature respectfully requests that the Clerk expedite the processing of this notice

of appeal.




                                         -3-
Dated this 2nd day of April, 2020.

                                       Respectfully submitted,

                                       /s/ Misha Tseytlin
SCOTT A. KELLER                        MISHA TSEYTLIN
BAKER BOTTS LLP                        Counsel of Record
700 K Street, N.W.                     KEVIN M. LEROY
Washington, DC 20001                   TROUTMAN SANDERS LLP
(202) 639-7837                         227 W. Monroe Street, Suite 3900
(202) 585-1023 (fax)                   Chicago, IL 60606
scott.keller@bakerbotts.com            (608) 999-1240
                                       (312) 759-1939 (fax)
Counsel for Legislature in Gear        misha.tseytlin@troutman.com
                                       kevin.leroy@troutman.com
RYAN J. WALSH
AMY MILLER                             Counsel for Legislature in DNC, Gear,
EIMER STAHL LLP                        and Lewis
10 East Doty Street
Suite 800                              ERIC M. MCLEOD
Madison, WI 53703                      HUSCH BLACKWELL LLP
(608) 442-5798                         P.O. Box 1379
(608) 441-5707 (fax)                   33 East Main Street, Suite 300
rwalsh@eimerstahl.com                  Madison, WI 53701-1379
amiller@eimerstahl.com                 (608) 255-4440
                                       (608) 258-7138 (fax)
Counsel for Legislature in Lewis       eric.mcleod@huschblackwell.com

                                       LISA M. LAWLESS
                                       HUSCH BLACKWELL LLP
                                       555 East Wells Street, Suite 1900
                                       Milwaukee, WI 53202-3819
                                       (414) 273-2100
                                       (414) 223-5000 (fax)
                                       lisa.lawless@huschblackwell.com

                                       Counsel for Legislature in DNC




                                     -4-
                           CERTIFICATE OF SERVICE

      I hereby certify that on April 2, 2020 I filed the foregoing with the Clerk of the

Court using the CM/ECF System, which will send notice of such filing to all registered

CM/ECF users.

                                               Dated: April 2, 2020

                                               /s/ Misha Tseytlin
                                               MISHA TSEYTLIN
